          Case 1:21-cv-03322-JPO Document 24 Filed 04/28/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


DANIEL NAJERA, SWATI LAPERRE,
and VICTOR TRINIDAD,
on behalf of themselves, FLSA Collective Plaintiffs
and the Class,

                               Plaintiffs,                 Case No.: 1: 21-cv-03322

                                                           NOTICE OF VOLUNTARY
                                v.                         DISMISSAL WITHOUT
                                                           PREJUDICE PURSUANT TO
                                                           F.R.C.P. 41(a)(1)(A)(i)
TS2 HOSPITALITY LLC. d/b/a THE SMITH,

TS3 HOSPITALITY LLC. d/b/a THE SMITH,

TS4 HOSPITALITY LLC. d/b/a THE SMITH,

3RD AVENUE HOSPITALITY LLC. d/b/a THE SMITH,

TS5 HOSPITALITY LLC. d/b/a THE SMITH,

TS6 HOSPITALITY LLC. d/b/a THE SMITH

TS7 HOSPITALITY LLC. d/b/a THE SMITH,

and JEFFREY LEFCOURT,

                               Defendants.


       PLEASE TAKE NOTICE that the above-entitled action is voluntarily dismissed against

Defendants, without prejudice, pursuant to the Federal Rules of Civil Procedure 41(a)(1)(A)(i),

without costs or attorneys’ fees to any party.



Dated: April 27, 2021
       New York, New York
          Case 1:21-cv-03322-JPO Document 24 Filed 04/28/21 Page 2 of 2




For the Plaintiffs:

By: /s/ C.K. Lee_______________
   C.K. Lee, Esq.
   Lee Litigation Group, PLLC
   148 West 24th Street, 8th Floor
   New York, NY 10016
   Telephone: (212) 465-1188
   Fax: (212) 465-1181
   cklee@leelitigation.com



SO ORDERED

        April 28, 2021
Dated: ______________                      ___________________________________
                                                 United States District Judge
